Lumpkin, J.
1. When this case was formerly before this court the writ of error was dismissed on the ground that no direct writ of error would lie to review a judgment of the city court of Sylvester. White v. State, 121 Ga. 592.
2. Where it was sought by a direct bill of exceptions to bring to this court for review a judgment of a local court, and where there was no authority of law for such proceeding, and the writ of error was dismissed in this court for that reason, it was too late to apply to the superior court of the circuit for a writ of certiorari for the purpose of reviewing the judgment, more than thirty days having elapsed from its date to the date of the application.
3. The case of Roach v. Sulter, 54 Ga. 458, arose in the city court of Savannah, from which a case may properly be brought to this court by writ of error. The writ was not a nullity as in the case at bar, but was dismissed because of irregularities.
4. The application for the writ of certiorari having .been made too late, the ■ judgment of the superior court overruling it must be affirmed.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.